Citation Nr: 0700238	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
September 1961.  This appeal arises from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied the 
benefits sought on appeal.  A Board hearing was held at the 
RO before the undersigned Veterans Law Judge in May 2005.  At 
the time of the hearing, the record was held open for an 
additional 30 days to allow the veteran to submit additional 
evidence.  The veteran submitted additional evidence, which 
was accompanied by a waiver of RO review of such evidence. 


FINDINGS OF FACT

1.  By a July 1974 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bronchial asthma.  The denial was based on the finding that 
asthma was not shown in service and was not shown to be 
otherwise causally related to any incident of service.  The 
veteran was notified of his appellate rights but did not 
appeal.

2.  The evidence received since the July 1974 rating decision 
does not show that asthma was present in service or that 
asthma is otherwise of service origin.

3.  The evidence received subsequent to the July 1974 rating 
decision does not relate to an unestablished fact, and is 
cumulative or redundant of evidence previously before the 
agency.


CONCLUSIONS OF LAW

1.  The July  1974 rating decision denying service connection 
for bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
the claim of service connection for bronchial asthma.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a bronchial 
asthma as a result of active duty service.  Specifically, the 
veteran contends that because of his assigned duties in the 
Air Force working near jet aircraft, he was exposed hazardous 
materials and toxins that resulted in asthma during service 
that has persisted until the present day.  

The record shows that by a July 1974 rating decision, the RO 
denied the veteran's claim of service connection for 
bronchial asthma.  The veteran was afforded a notice of his 
appellate rights with this decision.  The veteran did not 
express disagreement with this decision or otherwise complete 
a substantive appeal.  Because the veteran did not perfect a 
substantive appeal, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R §§ 20.200, 20.201, 20.202, 20.302, 
20.1103.

By a January 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bronchial asthma on the basis that new and material evidence 
had not been submitted.  The veteran perfected a timely 
appeal to this rating decision, which led to the present 
matter.  

Under applicable law and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim. If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record. 38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). New evidence is defined as existing evidence 
not previously submitted to the VA, and material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus 
v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

The evidence of record at the time of the July 1974 denial 
consisted of the following:  The veteran's service medical 
records (SMRs), which show no indication that the veteran 
complained of, was diagnosed with, or treated for, bronchial 
asthma; medical evidence from a private physician, A.T.A., 
M.D., dated from 1966 to 1974, including a 1974 letter 
stating that he saw the veteran for bronchial asthma on 
October 14, 1961; and a VA Field Attorney's report, which 
states that there was no record of treatment dated October 
14, 1961.

The RO's 1974 denial determined that the evidence was 
insufficient to establish service connection for the 
veteran's bronchial asthma because there was no written 
record that Dr. A.T.A. treated the veteran prior to 1966, and 
therefore, "it must be held that the doctor gave the date of 
10-14-61 from memory only and to accept that as a basis for 
service connection would be highly speculative."

Subsequent to the July 1974 RO denial, the evidence consists 
of the following:  voluminous private medical records showing 
that the veteran has been treated for asthma since 1975 but 
which do not contain any information or medical opinion that 
relates the asthma to service or otherwise provides comment 
on its etiology; a May 2003 VA examination report (performed 
and prepared by QTC Medical Services, Inc.), which states 
that the veteran suffers from chronic obstructive pulmonary 
disease's (COPD) but that "[t]here was no military-
contemporaneous pulmonary problem;" the veteran's variously 
dated written statements contending that his asthma is 
related to service; and the May 2005 hearing transcript, 
which contains the veteran's and his spouse's testimony 
relating the veteran's asthma to service, including testimony 
presented by the veteran's wife in which she states the 
veteran has had asthma since 1964.  The hearing transcript 
also reflects that the veteran was seen for his asthma in an 
unspecified VA facility in 1973, but that he never related 
his claimed in-service incurrence of asthma to VA healthcare 
professionals at that time, he also testified to the effect 
that at no time did any VA healthcare professional ever 
relate his asthma to service.  

Most of the evidence submitted since the July 1974 denial was 
not before VA at the time of the July 1974 RO denial. While 
most of this evidence is new, it is not material evidence 
because it does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact, 
and is cumulative or redundant of evidence previously before 
the agency.  Specifically, the RO's July 1974 denial of 
service connection for bronchial asthma was based on the fact 
that the medical evidence did not support the veteran's claim 
that his diagnosed asthma was related to service.  While the 
veteran submitted additional medical evidence dated after 
July 1974 showing that his diagnosed asthma has persisted 
through the present, none of this medical evidence provides 
any indication that the veteran's asthma was present in 
service or is casually related to service.  This newly 
submitted medical evidence only demonstrates what was 
previously known, that the veteran suffers from asthma, and 
such evidence is therefore redundant and not material.  
Similarly, the lay evidence presented, which attests that the 
veteran's current asthma is related to service, is also 
redundant of earlier lay evidence, and is therefore not 
material.  While, the veteran is competent to report symptoms 
experienced and injury or disease sustained during service, 
he is not a medical expert and therefore is not competent to 
render a medical diagnosis or opinion on etiology.  Questions 
requiring such diagnostic skills must be addressed by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence received since the 1974 rating decision contains no 
credible medical evidence showing that the veteran had 
bronchial asthma during service.  The July 1974 denial was 
predicated on the fact that there was no competent medical 
evidence showing that asthma was present in service or 
relating the veteran's bronchial asthma to service.  As there 
continues to be no medical evidence linking the veteran's 
bronchial asthma to service, the Board concludes that new and 
material evidence has not been received to reopen the 
veteran's claim. 

In rendering this decision, the Board has considered the 
veteran's hearing testimony concerning reported VA treatment 
in 1973.  While 38 C.F.R. § 3.159(c)(3) authorizes VA to 
obtain relevant VA records in connection with a veteran's 
claim to reopen, as the veteran has testified that such 
evidence if obtained, would not contain any information 
regarding a relationship between his bronchial asthma and 
service, such evidence would not be relevant and is not 
deemed to be new and material.  The Board further notes that 
VA is not required to provide assistance to the veteran if no 
reasonable possibility exists that such evidence would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  

VCAA compliance

The Board has also considered the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. 473.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify, at least in regard to the 
four elements of Pelegrini  and the first three elements of 
Dingess/Hartman, by means of a letter dated in May 2003 from 
the agency of original jurisdiction (AOJ) to the appellant 
that was issued prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In addition, as this case involves the issue of whether new 
and material evidence has been submitted to reopen the 
service connection claim, additional notice must be provided 
pursuant to Kent v. Nicholson, 20 Vet.App. 1, 9-10 (2006). 

In Kent, the Court determined that VA must advise a claimant 
as to the type of evidence needed to reopen a claim, i.e., 
the meaning of the terms "new" and "material", in addition 
to what is required to substantiate each element of a service 
connection claim.  See also Dingess/Hartman, supra.  The 
Court further held that, under 38 U.S.C. § 5103(a), VA is 
required to notify the appellant of what constitutes 
"material" evidence in the context of his or her particular 
claim to reopen, which includes notice as to the basis on 
which the underlying claim for service connection was 
previously denied by VA.

In the present case, the July 2003 rating decision explained 
to the veteran in detail why the claim was being denied and 
what evidence would be necessary to reopen - "evidence of a 
chronic condition in service or evidence linking the current 
disability to service."  In the July 2003 letter to the 
veteran that accompanied the rating decision, the RO provided 
the veteran with definitions of terms "new and "material" 
in terms of the evidence necessary to reopen a previously 
denied claim.  A VCAA notice letter was provided to the 
veteran in August 2003, which described what evidence was 
needed to support his service connection claim.  The claim 
was then readjudicated by the Statement of the Case in 
February 2004.  Hence, the veteran has been afforded the 
notice that is required under the VCAA and Kent.

In general regard to all the duty to notify and assist 
requirements, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the veteran was 
informed of his and the VA's respective responsibilities to 
identify and obtain relevant evidence, and was requested to 
submit any evidence supporting his claims to the VA in the 
above noted VCAA letter and an August 2003 VCAA letter.  In 
the February 2004 Statement of the Case (SOC), the veteran 
was again informed of all the applicable laws and regulations 
pertinent to his claim.  The veteran was afforded a VA 
examination, presented testimony at a hearing before the 
Board in May 2005, and submitted private medical records.  
Accordingly, Board holds that the veteran, in fact, was 
provided with a meaningful opportunity to participate in his 
claim by VA.  The veteran also presented written arguments in 
support of his claims and was assisted by his accredited 
representative.  Thus, the Board concludes that any defect in 
notice, if it were held to exist, would be rendered harmless 
in the present case. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, in regard to the lack of notice regarding the 
assignment of a disability rating or an effective date, since 
the claim on appeal has not been reopened because new and 
material evidence has not been submitted, no disability 
rating or effective date can be assigned.  These matters are 
moot so any lack of appropriate notice did not result in 
prejudice to the veteran.  Thus, the Board finds that the 
purpose behind the notice requirements has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
claim on appeal.  


ORDER

New and material evidence having not been received, the 
veteran's request to reopen the claim of entitlement to 
service connection for bronchial asthma is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


